Appellant challenges the correctness of our statement that upon a prosecution for possession of intoxicating liquor it would be relevant to show he was in possession of a still for making the liquor as bearing upon his possession of the liquor and the purpose for which he had it. Of course, if we were in error as to this it would follow that we might also be in error in holding harmless the questions to appellant of which complaint is made. We are of opinion, however, that the statement challenged announces a correct proposition. (See Hubbard v. State,94 Tex. Crim. 480, 251 S.W. Rep., 1054; Newton v. State,94 Tex. Crim. 382; Anderson v. State, 91 Tex.Crim. Rep., 238 S.W. Rep., 221.) We do not regard it as obnoxious to the general rule excluding proof of other offenses but believe it fails within one of the exceptions. Our law denounces the keeping open on Sunday for the purpose of traffic certain places of business. (Art. 302.) Sales to various parties may be proven as showing the purpose for which it is being kept open, (Brown v. State,38 Tex. Crim. 597, 44 S.W. Rep., 176) although it discloses other offense, to-wit: the various sales. The charge in the instant case being that accused was in the possession of whisky for the purpose of sale any evidence pertinent to establish not only the possession thereof but also the purpose of such possession was admissible. If the state could have shown that he was the owner or operator of a still for the manufacture of whisky it would go to solving the issue of the purpose for which he had the whisky.
The motion for rehearing is overruled.
Overruled.